Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed February 12, 2021 has been fully considered and entered.

Claim Objections
Regarding claims 1 and 26, the amended limitations are objected to in order to enhance the clarity of the claims.  The amended limitations cite “a second length of the first waveguide” and also “the second length of the second waveguide.”  On a preliminary basis, the “second length of the second waveguide” does not have sufficient 
Further, the amended limitations state “a second length of the first waveguide” being “orthogonal to the first length” of the package substrate.  However, this does not appear to be supported in any of the drawings, particularly Figs. 35-38 which show the lengths of the waveguides being parallel to the length of the package substrate.  For example, Fig. 35 shows waveguides 3410, 3420, 3430 parallel to the package substrate 3300.  Applicant, in page 4 of the response filed February 12, 2021, has cited to paragraphs [0035], [0036] and [0222] as support, but these paragraphs deal with the transmission in the visible spectrum and the coupling elements.  The term “orthogonal” also does not appear in the specification.  
For the purposes of examination, the newly amended limitation will be examined as “wherein the plurality of waveguides are disposed in a direction of a first length of the package substrate, the waveguides including a first waveguide and a second waveguide disposed as a pair, a second length of the first waveguide of the pair being 
Regarding claim 8, “the waveguides have the second lengths increasing from the top wall to the bottom wall” is objected to for the following reasons.  As discussed above, “the second lengths” in and of itself is not clear because it implies the waveguides have a first length, but there is no first length of the waveguides, only the first length referring the length of the substrate package.  Further, each of the plurality of waveguides has respective top and bottom walls.  The claim cites “the top wall to the bottom wall” which would appear to be referring to a single waveguide, yet the claim is directed to a comparison of the pair of waveguides.  For the purposes of examination, the claim will be examined as “wherein the waveguides have lengths increasing from the top to the bottom of the package substrate.”  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-8, 10, 24-30 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho et al. (US 7,136,551) in view of Kling (US 2001/0024559 A1) further in view of Vernooy et al. (US 2010/0142881 A1).
Regarding claim 1, Cho discloses an integrated chip comprising: a package substrate including a plurality of first layers (1 in Fig. 1) and a plurality of second layers (layers in which waveguides 2 are disposed), each second layer being disposed between a respective adjacent pair of the first layers; a transceiver unit (5, 6) disposed above the package substrate; and a waveguide unit (2) including a plurality of waveguides having top and bottom walls formed in the first layers of the package substrate and sidewalls formed in the second layers of the package substrate, wherein the waveguide unit conveys electromagnetic radiation in parallel between each of the waveguides, wherein the plurality of waveguides are disposed in a direction of a first length of the package substrate, the waveguides including a first waveguide and a second waveguide disposed as a pair (see annotated Fig. 1 below showing the pair of 

    PNG
    media_image1.png
    568
    645
    media_image1.png
    Greyscale

Still regarding claim 1, Cho teaches the claimed invention except for the waveguide unit transmitting frequencies outside of a visible spectrum.  Kling discloses a chip structure comprising a package substrate including a plurality of layers, and a waveguide unit formed in the package substrate wherein the waveguide unit transmits frequencies outside of a visible spectrum in paragraph 0003.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective 
Still regarding claim 1, the proposed combination of Cho and Kling teaches the claimed invention except for the waveguides being dielectric waveguides.  Vernooy discloses an integrated chip comprising a package substrate (28 in Fig. 2) having a dielectric waveguide (34) having a dielectric constant that is larger than that of a dielectric constant of the surrounding material, wherein the waveguide conveys electromagnetic radiation in parallel between the waveguide in paragraph 0021.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a dielectric waveguide as disclosed by Vernooy in the device of the proposed combination of Cho and Kling for the purpose of transmitting electromagnetic signals in a broader spectrum.
Regarding claim 2, Cho discloses the waveguides are stacked in a direction transverse to the direction of the length of the package substrate to narrow an area occupied by the waveguide unit in Fig. 1.
Regarding claim 6, Cho discloses an interposer (see air gap between transceiver and top of package substrate) disposed between the package substrate and the transceiver unit.
Regarding claims 7, 24 and 26-30, the proposed combination of Cho, Kling and Vernooy teaches the claimed invention except for specifically stating the widths of the waveguides.  However, one of ordinary skill in the art at the time of the invention would 
Regarding claim 8, Cho discloses the waveguides having lengths which increase from the top to the bottom of the package substrate in Fig. 1. 
Regarding claim 10, the proposed combination of Cho, Kling and Vernooy teaches the claimed invention except for the material to be conductive.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the waveguides from a conducting material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding claim 25, the proposed combination of Cho, Kling and Vernooy teaches the claimed invention except for specifically stating the width compared to the height.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed width to height ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 32, Cho further discloses a shield unit (cladding layers surrounding optical waveguides 2) in Fig. 1 which is configured to minimize crosstalk .

Claims 3-5 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho et al. (US 7,136,551) in view of Kling (US 2001/0024559 A1),  further in view of Vernooy et al. (US 2010/0142881 A1) and further in view of Wang et al. (US 7,639,912).
Regarding claims 3-5 and 31, the proposed combination of Cho, Kling and Vernooy teaches the claimed invention except for a coupling unit.  Wang discloses a coupling unit (132 in Fig. 3) formed in a layer of a package substrate (110), the coupling unit being configured to couple a first electrical signal (signal transmitted through electrical via 175) generated by a transceiver unit (128) to a waveguide unit (180’) as electromagnetic radiation, the waveguide being in a second layer.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a coupling unit as disclosed by Wang in the device of the proposed combination of Cho, Kling and Vernooy for the purpose of converting an electrical signal to an optical signal to be transmitted by the waveguide.  Further, one having ordinary skill would find it obvious to use a second coupling unit formed at the second end of the waveguide unit to couple a signal out of the waveguide.  Still further, Cho discloses a shield unit (cladding layers surrounding optical waveguides 2) in Fig. 1 which is configured to minimize crosstalk .

Claims 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho et al. (US 7,136,551) in view of Kling (US 2001/0024559 A1), further in view of Vernooy et al. (US 2010/0142881 A1) and further in view of Mule et al. (US 2002/0136481 A1).
Regarding claims 34 and 35, the proposed combination of Cho, Kling and Vernooy teaches the claimed invention except for the specific dielectric material.  Mule discloses a package substrate (100 in Fig. 1C) comprising a dielectric waveguide (130) which comprises silicon nitride or a porous silicon dioxide in paragraph 0048.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a dielectric material as disclosed by Mule in the device of the proposed combination of Cho, Kling and Vernooy for the purpose of enhancing the process compatibility with other materials or fabrication processes.

Response to Arguments
Applicant's arguments, see pages 8-10, with respect to claims have been considered but are not persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 7, 2021